Simmons, C. J.
A clerk of the superior court has no authority to issue an attachment sued out under the provisions of section 3297 et seq. of the code, unless the judge in granting the attachment expressly so directs. Under a special order commanding the clerk to issue the writ he may do so as the clerical servant of the judge, but in the absence of such an order he cannot, there being no provision of law authorizing him to issue writs of this kind. Loeb v. Smith, 78 Ga. 508, 510.

Judgment affirmed.

Clarke, Hooper & Harrison, for plaintiffs.
Miller, Wynn & Miller and R. F. Watts, for defendant.